DETAILED ACTION
Claims 1, 177-179, 181-182, 184-189, 191, 193-194, 196, 200, 203-204 are allowable. Claim 199 is, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 01/14/2019, is hereby withdrawn and claim 199 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kevin Canning on 03/12/2021.
The application has been amended as follows:
Amend claim 196, replace [claim 195] with --claim 1--.
Cancel claim 198.

Allowable Subject Matter
Claims 1, 177-179, 181-182, 184-189, 191, 193-194, 196, 199-200, 203-204 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a method of analysis using mass spectrometry and/or ion mobility spectrometry comprising: using a first device to generate aerosol, smoke or vapour from one or more regions of a first target of biological material; adding a matrix to said aerosol, smoke or vapour to dissolve, dilute or form clusters with at least some wherein said matrix comprises isopropanol; causing said matrix and aerosol, smoke or vapour, or analyte therein, to impact upon a collision surface located within a, or the, vacuum chamber of a mass spectrometer and/or ion mobility spectrometer so as to generate a plurality of analyte ions, wherein the matrix is added prior to the aerosol, smoke or vapour or analyte therein being impacted on a collision surface; mass analysing and/or ion mobility analysing said aerosol, smoke, or vapour, or ions derived therefrom so as to obtain spectrometric data; determining the presence or absence of one or more microbe and the identity thereof at the strain level in said target based upon said spectrometric data, wherein said method comprises analyzing a microbial interaction with a tissue based on the spectrometric data; and determining a prognosis of a disease based upon said spectrometric data; wherein said biological material is a human subject, a non-human animal subject, or a tissue specimen derived from said human or non-human animal subject.
The prior art does not teach or fairly suggest a method of analysis using mass spectrometry and/or ion mobility spectrometry comprising: using a first device to generate aerosol, smoke or vapour from one or more regions of a first target of biological material; adding a matrix to said aerosol, smoke or vapour to dissolve, dilute or form clusters with at least some of the analytes within the aerosol, smoke or vapour; causing said matrix and aerosol, smoke or vapour, or analyte therein, to impact upon a collision surface located within a, or the, vacuum chamber of a mass spectrometer and/or ion mobility spectrometer so as to generate a plurality of analyte ions, wherein the matrix is added prior to the aerosol, smoke or vapour or analyte therein being impacted on a collision surface; mass analysing and/or ion mobility analysing said aerosol, smoke, or vapour, or ions derived therefrom so as to obtain spectrometric data; determining the presence or absence of one or more microbe and the identity thereof at the strain level in said target based upon said spectrometric data, wherein said method comprises analyzing a microbial interaction with a tissue based on the spectrometric data and/or wherein said method comprises analyzing a microbiome based on the spectrometric data; and determining a prognosis of a disease based upon said spectrometric data; wherein said biological material is a human subject, a non-human the matrix introduction conduit has an inlet for receiving the matrix and an outlet that intersects with the sample transfer tube so as to allow the matrix to be intermixed with the smoke, aerosol or vapour in the sample transfer tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797